 1                                                             THE HON. MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   A.B., by and through her next friend CASSIE           No. 14-cv-01178-MJP
     CORDELL TRUEBLOOD, et al.,
10
                          Plaintiffs,
11
     v.                                                   ORDER GRANTING STIPULATED
12                                                        MOTION TO DISTRIBUTE
     WASHINGTON STATE DEPARTMENT OF                       CONTEMPT FUNDS
13   SOCIAL AND HEALTH SERVICES, et al.,

14                        Defendants.

15

16          This matter comes before the Court upon the Parties’ Stipulated Motion to Distribute

17   Contempt Funds.

18          IT IS HEREBY ORDERED that the Clerk of this Court shall disburse $380,765.00 to the

19   Seattle Foundation for payment to Public Research Associates, Inc. to develop and operate a

20   Trueblood Diversion Services Learning Community.

21          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to

22   draw a check on the funds deposited in the registry of the Court in the principal amount of

23



     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS - 1
 1   $380,765.00 minus any statutory users fees, payable to the Seattle Foundation, by check which

 2   will be mailed or delivered to same at 1601 5th Avenue, Suite 1900, Seattle, WA 98010.

 3          Dated this _4th_ day of _December_, 2018.



                                                        A
 4

 5
                                                        The Honorable Marsha J. Pechman
 6
                                                        United States Senior District Court Judge
 7

 8

 9   Presented by:
10   /s/ Amber Leaders                              /s/ Kimberly Mosolf
     Nicholas A. Williamson, WSBA No. 44470         David R. Carlson, WSBA No. 35767
11   Sarah J. Coats, WSBA No. 20333                 Kimberly Mosolf, WSBA No. 49548
     Amber L. Leaders, WSBA No. 44421               Alexa Polaski, WSBA No. 52683
12   Randy Head, WSBA No. 48039                     Disability Rights Washington
     Office of the Attorney General                 315 Fifth Avenue South, Suite 850
13   7141 Cleanwater Drive SW                       Seattle, WA 98104
     P.O. Box 40124                                 (206) 324-1521
14   Olympia, WA 98504-0124                         davidc@dr-wa.org
     (360) 586-6565                                 kimberlym@dr-wa.org
15   NicholasW1@atg.wa.gov                          alexap@dr-wa.org
     SarahC@atg.wa.gov
16   AmberL1@atg.wa.gov                             /s/Christopher Carney
     RandyH@atg.wa.gov                              Christopher Carney, WSBA No. 30325
17                                                  Sean Gillespie, WSBA No. 35365
                                                    Kenan Isitt, WSBA No. 35317
18   Attorneys for Defendants                       Carney Gillespie Isitt PLLP
                                                    315 5th Avenue South, Suite 860
19                                                  Seattle, Washington 98104
                                                    (206) 445-0212
20                                                  Christopher.Carney@cgilaw.com
21

22                                                  Attorneys for Plaintiffs

23



     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS - 2
